Order appealed from unanimously modified by sending to an Official Referee the questions as to the extent to which Bank Melli Iran controlled and participated in the defense of the prior section 922 proceeding, including the right to select counsel, introduce and examine witnesses, direct the proceedings and appeal from any decision or judgment therein. (See Fish v. Vanderlip, 218 N. Y. 29; Castle v. Noyes, 14 N. Y. 329.) The Official Referee will report to Special Term, which is directed to redetermine the motion upon receiving his report. Settle order. Present — Cohn, J. P., Callahan, Breitel, Botein and Rabin, JJ.